I.
Sherwood, C. J.
The indictment is well enough. It follows the language of the statute.
II.
We reverse the judgment because it does not appear when the offense charged was committed. If the evidence had shown that the offense occurred within one year next before the finding of the indictment, this would have sufficed. The only testimony as to the time of selling was this : “ I bought a pint of whisky of Tissing on the 4th of January, for medicine.” This evidence does not state when the violation of law took place, nor are any data given from which the time of the occurrence can reasonably be inferred. Such testimony will not answer. Judgment reversed and cause remanded.
All concur.